Citation Nr: 0023550	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  95-33 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for an irregular heart 
beat on a direct basis.  

4.  Entitlement to service connection for an irregular heart 
beat as a chronic disability resulting from an undiagnosed 
illness.  

5.  Entitlement to service connection for impotence on a 
direct basis.  

6.  Entitlement to service connection for impotence, as a 
chronic disability resulting from an undiagnosed illness.  

7.  Entitlement to an increased rating for lumbosacral strain 
with radicular pain, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1981 to 
November 1984, from December 1990 to May 1991, which included 
service in Southwest Asia, and from July 1996 to March 1997.  
The record also reflects that the veteran has had various 
periods of active duty for training, and inactive duty 
training, between 1990 and 1996.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case, as to the veteran's claim for an increased 
rating for his low back disability, arises from a January 
1992 rating action, with which the veteran expressed 
disagreement in November 1992.  A statement of the case was 
issued in September 1995, and this appeal was perfected in 
October 1995, upon the receipt at the RO of a VA Form 9 
(Appeal to Board of Veterans' Appeals).  

The veteran's appeal regarding service connection for 
hypertension and a skin disability arose from a May 1995 
rating action, with which he expressed his disagreement in 
August 1995.  A statement of the case addressing these claims 
was issued in November 1995, and the veteran perfected this 
appeal later that same month, when he submitted a VA Form 9.  

The matter regarding an irregular heart beat arose from an 
October 1995 rating action, with which the veteran expressed 
his disagreement in the November 1995 VA Form 9, mentioned in 
the preceding paragraph.  A statement of the case addressing 
this aspect of the veteran's appeal was issued in May 1996, 
and a subsequent statement, received from the veteran in 
October 1996, is construed as his substantive appeal in this 
regard.  

The claim regarding impotence arose from an October 1995 
rating action, and the veteran's disagreement with this 
decision was expressed in his November 1995 VA Form 9.  A 
statement of the case was issued in April 1996, and a 
substantive appeal was received in September 1996.  

In addition to the foregoing, the Board observes that the 
veteran appeared at a hearing conducted at the RO in March 
1996.  He was later scheduled to appear at a hearing to be 
conducted by a member of the Board at the RO in August 1999, 
pursuant to his requests for such a hearing expressed in a 
number of the VA Forms 9 he submitted.  The veteran, however, 
failed to report for that scheduled hearing, and the claims 
file was then transferred to the Board in Washington, DC.  




FINDINGS OF FACT

1.  The veteran was diagnosed to have pseudofolliculitis in 
service in 1991, and statements from those with whom the 
veteran served in the Gulf War indicate that he experienced a 
skin rash about his chest, shoulders, and arms at that time.  

2.  The veteran has contended that, since his Gulf War 
service, he has experienced a rash, which is at times severe 
but at other times is dormant.  

3.  Medical records, beginning in 1993, show that the veteran 
has complained of a skin rash, which was diagnosed as 
folliculitis affecting his chest and forearms following VA 
examination in 1995, and affecting his chest and back 
following VA examination in 1998.  

4.  The veteran was diagnosed to have hypertension in 1987, 
after his first period of active service, and prior to his 
second. 

5.  The veteran's hypertension did not undergo an increase in 
severity during any period of service.

6.  The veteran had active duty in the Southwest Asia theater 
of operations during the Gulf War, and he has submitted some 
evidence that he has symptoms of an irregular heart beat as a 
chronic disability which may be related to an undiagnosed 
illness.  

7.  Manifestations of an irregular heart beat began within 
one year after the veteran's discharge from his service in 
the Gulf War.  

8.  The veteran has submitted some evidence that he has 
symptoms of impotence as a chronic disability which may be 
related to an undiagnosed illness.

9.  The veteran's low back disability is not shown to be 
productive of slight limitation of motion, or muscle spasm on 
extreme forward bending, loss of lateral spine motion.  

CONCLUSIONS OF LAW

1.  Granting the benefit of the doubt to the veteran, the 
criteria for establishing service connection for folliculitis 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999).

2.  The veteran's hypertension was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 1153, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (1999).  

3.  The veteran has submitted a well-grounded claim for 
service connection for an irregular heart beat, on a direct 
basis.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has submitted a well-grounded claim for 
service connection for an irregular heart beat, as a chronic 
disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has submitted a well-grounded claim for 
service connection for impotence, as a chronic disability 
resulting from an undiagnosed illness.  38 U.S.C.A. § 5107(a) 
(West 1991).

6.  The criteria for an evaluation in excess of 10 percent 
for the veteran's lumbosacral strain, with radicular pain, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.40, 4.45, Diagnostic 
Codes 5292, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered regarding the veteran's 
claims for service connection is whether they are well 
grounded.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If they are not, they must 
fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).  That 
decision upheld the earlier decision of the United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See Morton v. West, 12 Vet.App. 477, 
480 (1999), req. for en banc consid. denied, 13 Vet.App. 205 
(1999) (per curiam) (noting that the Federal Circuit, in Epps 
v. Gober, supra, "rejected the appellant's argument that the 
Secretary's duty to assist is not conditional upon the 
submission of a well-grounded claim").

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999) 
(en banc).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

a.  Skin Disability

With respect to the veteran's claim for service connection 
for a skin disability, the record reflects that there were no 
complaints or findings related to a skin disorder mentioned 
in the records from the veteran's first period of active 
service.  When he was examined in December 1990, shortly 
after he entered into his second period of active service, 
there were again, no abnormalities of the skin noted on 
clinical evaluation.  In January 1991, however, the record 
shows that, while the veteran was hospitalized for treatment 
of a low back injury, it was noted that he had an 
erythematous rash on his neck and chin, which was 
characterized as pseudofollicitis.  He was then apparently 
excused from shaving for two days as a consequence of this 
problem.  Thereafter, the records from this period of service 
do not reflect any further skin complaints, and the 
examination conducted in connection with the veteran's 
release from this period of active duty show that there were 
no abnormalities of the skin noted on clinical evaluation.  
Nevertheless, the veteran did indicate, on an April 1991 
Outprocessing Checklist, that he had experienced an unusual 
rash during his Desert Shield/Storm service. 

The medical records following the veteran's Gulf War service 
do not reflect any complaint related to a skin rash until 
January 1993, when he underwent an examination in connection 
with the Persian Gulf Registry.  At that time, the veteran 
indicated he had had a left arm rash since his service in 
Saudi Arabia.  This record does not show, however, that any 
specific diagnosis was entered with respect to this 
complaint.  Thereafter, a VA medical record, dated in June 
1994, again shows that the veteran was complaining of a rash, 
but this record also does not include any specific diagnosis 
for that complaint.  


In connection with the veteran's claim for service connection 
for a rash, he underwent an examination for VA purposes in 
January 1995.  The report from this examination reveals that 
he complained of a recurrent rash on his anterior torso and 
upper extremities since his return from the Persian Gulf.  
The examiner observed scattered folliculitis on the anterior 
chest and forearms, and diagnosed the veteran to have mild 
folliculitis.  A subsequently dated medical record, from 
August 1995, also shows that the veteran was considered to 
have questionable folliculitis.  

In September 1995, the veteran submitted a number of 
statements from those with whom he served in the Gulf War.  
These individuals essentially recalled that, at times during 
the war, the veteran had a rash on his arms, chest, and 
shoulders, to which he applied medication. 

Subsequent records show that the veteran was treated on a 
number of occasions during his most recent period of active 
service for folliculitis, which apparently affected his 
chest, back, upper arms and face.  Following this period of 
service, the veteran underwent another VA examination in 
April 1998.  The report from this examination indicates that 
the veteran had small, scattered, occasionally reddened 
follicles about his chest and back, which the examiner 
considered to "scarcely show enough color to take a 
photograph" (none was apparently taken).  Nevertheless, the 
veteran was diagnosed to have mild, chronic folliculitis of 
the chest and back.  

On the foregoing record, it is the Board's conclusion that 
there is a reasonable basis for relating the veteran's 
current folliculitis to his Gulf War period of service.  In 
this regard, it must be observed that the record shows the 
veteran was actually diagnosed to have a form of folliculitis 
during his Gulf War service, while he was hospitalized for 
treatment of a back injury.  Although this particular 
outbreak was apparently confined to the veteran's face and 
neck, the statements he submitted from those with whom he 
served show that the condition subsequently involved the 
veteran's arms, chest, and shoulders.  

Moreover, while records for a rather extended period of time 
after the veteran's Gulf War service do not reflect a 
persistent presence of any rash, it is duly noted that this 
has not been the veteran's contention.  Rather, he has stated 
that the condition will at times be active, but that at other 
times it will be dormant.  This pattern appears to be 
consistent with that which is demonstrated in the veteran's 
Gulf War service records.  He clearly had an eruption when he 
was being treated for his back injury in January 1991, but 
there were no skin abnormalities noted when he was examined 
in March 1991.  Thus, the absence of records showing a 
persistent rash does not necessarily work against the 
veteran's claim.  Moreover, the post service records in which 
the veteran's skin disability is diagnosed have consistently 
shown it to be folliculitis, which was also the diagnosis 
entered following the examinations conducted for VA purposes 
in 1995 and 1998.  

Although we recognize the difficulty in linking a current 
skin disability, which evidently waxes and wanes, to similar 
phenomena documented in service medical records, in view of 
the similar diagnoses ascribed to this condition, both in-
service in 1991 and thereafter, as well as the similarity 
between the area affected by this disability as described by 
witnesses to this condition in 1991 and the area of the 
veteran's body currently affected, there has been raised a 
reasonable doubt as to whether the veteran's current 
folliculitis was incurred in service.  Where such a doubt is 
raised, we give the benefit of the doubt to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  
Accordingly, a basis upon which to grant service connection 
for folliculitis has been presented in this case.  

b.  Hypertension

With respect to this aspect of the veteran's claim, it is 
observed that there are no records from the veteran's initial 
period of active service that reflect the presence of this 
disability.  The report of the examination conducted in 
connection with the veteran's discharge from service in 
October 1984 reflects that his heart was normal upon clinical 
evaluation.  His blood pressure at that time was 122/82.  

Prior to the veteran's second period of active service, which 
took place between December 1990 and May 1991, there is 
evidence showing that the veteran was diagnosed to have 
hypertension in 1987.  This is reflected in a September 1987 
VA hospital discharge summary, when the veteran was receiving 
follow-up treatment for bleeding after he underwent a 
septoplasty and turbinate reduction.  The veteran's blood 
pressure at that time was measured at 220/110.  This being 
several years prior to the veteran's second period of active 
service during the Gulf War, we conclude that, despite there 
being no mention of hypertension when the veteran was 
examined at the time he entered this second period of active 
service, hypertension is shown to have pre-existed that 
service.  

Having concluded that hypertension existed prior to the 
veteran's second (and, necessarily, third) periods of 
service, we note that service connection for this disability 
may nevertheless be established, if the evidence were to show 
that it was aggravated during service.  A preexisting disease 
will be considered to have been aggravated by service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a).

The records from the veteran's Gulf War service do not 
reflect that he was even considered to have hypertension, as 
no such diagnosis is entered in any record.  The only 
suggestion of the presence of that disability by any medical 
professional treating the veteran was the notation made in 
the report prepared in connection with the veteran's 
discharge from that period of service, in March 1991, to the 
effect that the veteran's blood pressure was "slightly 
elevated."  His blood pressure at that time was 142/98.  
Furthermore, there is no record from that period of service 
showing that the veteran's blood pressure measured at, or 
above 220/110.  In the Board's view, this evidence cannot be 
considered to show an aggravation of hypertension having 
occurred during this period of service.

Records dated after that period of service show that, in July 
1991 and October 1992, it was recommended to the veteran that 
he have his blood pressure checked.  It was not until 1993, 
however, after the veteran's second period of service, and 
prior to his third, that the record again shows that he was 
diagnosed to have hypertension.  At this time, he was also 
apparently prescribed medication to control the condition.  
Again, however, this occurred between the veteran's periods 
of active service.  

With respect to the veteran's third period of active service, 
the evidence also fails to show that his hypertension was 
aggravated during this time.  The records do show that the 
presence of hypertension was acknowledged when the veteran 
was examined in June 1996, prior to his third period of 
active service.  At the same time, however, the condition was 
considered controlled.  His blood pressure at that time was 
measured as 118/78.  Moreover, subsequent records do not 
reflect any occasion when the veteran's blood pressure level 
was measured at or above 220/110, as it was when the 
condition was first diagnosed in 1987.  

Under the circumstances described above, it is the Board's 
conclusion that the veteran's hypertension did not undergo 
any permanent increase in severity during service.  To the 
contrary, the records show that the veteran was not even 
considered to have hypertension during his Gulf War service, 
and during his most recent active service, the condition was 
considered to be under control.  Accordingly, the Board 
concludes that hypertension, first diagnosed after the 
veteran's first period of active service, and prior to his 
second, was neither incurred in nor aggravated by service.  
Therefore, service connection for hypertension must be 
denied.  

c.  Irregular Heart Beat as a Chronic Disability
Resulting from an Undiagnosed Illness

Under applicable criteria, VA shall pay compensation to any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumptive period following service 
in the Southwest Asian theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West Supp. 2000).  

The above cited statute is implemented by a VA regulation at 
38 C.F.R. § 3.317, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a) (1)  Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of this section, provided 
that such disability:

(i)  became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 
31, 2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification. 

(3)  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 

(4)  A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

(5)  A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States. 

(b)  For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory system 
(upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

(c)  Compensation shall not be paid under this section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's 
most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or

(3)  if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or 
the abuse of alcohol or drugs. 

(d)  For purposes of this section:

(1)  the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in 
the Southwest Asia theater of operations during the 
Persian Gulf War.

(2)  the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

As previously mentioned, the United States Court of Appeals 
for Veterans Claims has held that any claimant for benefits 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief that the claim is well 
grounded.  38 U.S.C. § 5107; see Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  With respect to claims for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317, the VA General Counsel recently determined that a 
well-grounded claim generally requires the submission of some 
evidence of:

(1) active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war;

(2) the manifestation of one or more 
signs or symptoms on an undiagnosed 
illness;

(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic 
disability and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

The Board notes, however, that the Court of Appeals for 
Veterans Claims has recently analyzed the aforementioned 
General Counsel opinion, and determined that the fourth 
element listed, requiring medical nexus evidence, is 
impermissibly restrictive.  Neumann v. West, ___ Vet.App. 
___, No. 98-1410 (July 21, 2000).  Therefore, the Board will 
not apply that requirement in this case.

The available medical records in this case show that, 
beginning in July 1991, shortly after the veteran's service 
in the Southwest Asia theater of operations during the 
Persian Gulf war, he was seen for complaints of a racing 
heartbeat.  He was considered to have sinus tachycardia.  An 
echocardiograph conducted at that time also showed the 
presence of mild mitral valve prolapse, and that the left 
atrium of the veteran's heart was at the upper limits of 
normal.  These records do not make clear, however, whether 
there was any relationship between the findings noted in the 
echocardiograph report and the veteran's complaints.  
Thereafter, records dated in October 1992 reflect that the 
veteran complained of heart palpitations, which he indicated 
he had experienced on and off for the past five years.  
Private hospital records, dated in January 1993, reflect that 
the veteran had been admitted via the emergency room 
complaining of chest tightness and pressure in the top of his 
head.  Those complaints were evidently attributed to 
hypertension, but palpitations were among the diagnoses 
listed at the time of the veteran's hospital discharge.  

Subsequently dated records reflect that, in July 1993, the 
veteran was seen for complaints of palpitations, and it was 
noted that he had several paroxysmal episodes of tachycardia 
.  An "Echo Report," dated in August 1993, shows that the 
veteran had what was considered to be minimal pulmonic valve 
regurgitation, and records dated the following month show 
that the heart palpitations were considered to be probably 
due to sinus tachycardia, as a result of acute and chronic 
anxiety.  

Records dated in 1994 and 1995 again show that the veteran 
was considered to have sinus tachycardia, with records dated 
in May 1995 reflecting that the veteran was prescribed 
medications for its control.  Records dated thereafter 
(through 1997) reflect that the veteran has been considered 
to have sinus arrhythmia, tachypalpitations, episodes of 
paroxysmal supraventricular tachycardia, and sinus 
tachycardia.  Electrocardiographs, performed in 1996, have 
also shown what has been described as early repolarization.  

Under the circumstances described above, and assuming that 
the conclusions and diagnostic impressions set forth in the 
available medical records (sinus tachycardia, etc.) are not 
in fact considered diagnoses in and of themselves, but are 
simply another way of expressing the symptoms that have been 
observed, it is the Board's view that the veteran has 
presented a well-grounded claim for service connection for an 
irregular heart beat as a chronic disability resulting from 
an undiagnosed illness.  

In this regard, it must be observed that the veteran served 
in Southwest Asia during the Gulf War.  The evidence also 
shows that he developed symptoms of a heart abnormality 
relating to irregularities in his heart beat (sinus 
tachycardia, etc.), for which medication has been prescribed 
and which have not been ascribed to a known clinical entity.  
The record also shows that this condition could be evaluated 
as 10 percent disabling if rated analogous to various 
diagnostic codes relating to diseases of the heart which 
provide for a 10 percent rating when continuous medication is 
required to treat the disability.  Thus, sufficient evidence 
to establish a well-grounded claim for service connection for 
an irregular heart beat as a manifestation of an undiagnosed 
illness has been presented.  

d.  Service Connection for an Irregular Heart Beat on a 
Direct Basis

With respect to this aspect of the veteran's claim, as set 
forth above, the evidence first shows complaints relating to 
these symptoms beginning in July 1991, shortly after the 
veteran's active service in the Southwest Asia theater of 
operations during the Persian Gulf war.  Over the years, the 
complaints were variously characterized, and were 
subsequently treated with medication, but, as previously 
mentioned, they have not been attributed to a known clinical 
entity (or specifically characterized as a manifestation of 
an undiagnosed illness).  Since these symptoms are treated 
with medication, which could provide the basis for assigning 
a 10 percent rating under various diagnostic codes in the 
Schedule for Rating Disabilities, and the symptoms began 
within one year of the veteran's discharge from a period of 
active service, if they were ultimately attributed to a known 
cardiovascular disease (other than hypertension), there could 
be a reasonable basis in the record for presuming the onset 
of the disability in service under the provisions of 
38 U.S.C.A. § 1101, 1112, 1113, (West 1991); 38 C.F.R. 
§ § 3.307, 3.309.  As such, there would be a plausible 
rationale for establishing service connection for this 
disability on a direct basis. 

Under the circumstances described above, the Board therefore 
concludes that the veteran's claim for service connection for 
an irregular heart beat, on a direct basis, may be considered 
well grounded.  A final decision on this question, however, 
must be deferred until additional development is 
accomplished, to clarify the nature of any heart disability 
the veteran may have.  

e.  Impotence as a Manifestation of a Chronic Disability
Resulting From an Undiagnosed Illness

The criteria for establishing whether a claim for 
compensation, under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317, is well grounded have been set forth above.  With 
regard to specific complaints of impotence, the Board notes 
that the medical evidence reflects that these began in 
October 1992, and that complaints of this nature have 
continued periodically over the years, to the present time.  
As recently as the report of an examination conducted for VA 
purposes in April 1998, the veteran complained of, and was 
diagnosed to have, impotence.  At that time, the examining 
physician set forth that the condition was secondary to 
medications.  Significantly, however, this conclusion appears 
to have been based solely upon the information the veteran 
provided, rather than a comprehensive review of the veteran's 
medical history, together with specific diagnostic studies.  
Indeed, the examiner indicated that he did not have the 
veteran's records available for review at the time of the 
examination.  Moreover, it appears that the veteran's 
complaints in 1992 may pre-date the use of any medications.

If it is assumed that "impotence," as used by those 
treating or examining the veteran, was not meant to convey 
the presence of a specific known clinical entity, the 
veteran's claim for service connection for impotence as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness is well grounded.  As stated above, the 
veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War; he manifests a sign or symptom 
(impotence) of an undiagnosed illness, which could be 
evaluated as 20 percent disabling under the provisions of 
Diagnostic Code 7522, for loss of erectile power.  Thus, 
evidence sufficient to establish a well-grounded claim for 
service connection for impotence, as a chronic disability 
resulting from an undiagnosed illness, has been presented in 
this case.  

f.  Increased Rating for Lumbosacral Strain

As an initial matter, the Board observes that, when the 
veteran seeks to establish a rating in excess of that which 
is currently assigned, his assertion that the disabilities at 
issue have worsened are, in general, sufficient to make the 
matter well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). 

The veteran has asserted that the service-connected 
disability at issue is worse than currently evaluated by the 
RO, and he has, therefore, stated a claim which is well 
grounded.  With that initial burden having been satisfied, VA 
has a duty to assist the veteran in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999).  The Court has held that the 
duty to assist includes obtaining available records which are 
relevant to the claimant's appeal, and that this duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

In this regard, the record reflects that the veteran has been 
examined for VA purposes in 1991, 1994, 1995, and 1998, the 
reports of which have been associated with the claims file.  
In addition, records reflecting the treatment the veteran has 
received between 1991 and 1997 have been associated with the 
claims file, and it has not been argued that additional 
evidence is available.  In view of this, and the accumulation 
of evidence that has taken place, it is the Board's view that 
the duty to assist the veteran in the development of his 
claim has been accomplished.  


As to the evaluation of the veteran's disability, that is 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38  C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
requires that each disability be viewed in relation to its 
history, and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
entire recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is 
a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  However, where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

In this case, the record reflects that the veteran sustained 
a low back injury when a crate fell on him during his service 
in the Gulf War.  Following this injury, he was evacuated 
from Saudi Arabia to Germany, where he remained from January 
24, 1991, to February 4, 1991.  While hospitalized, he was 
treated for lumbar spasm and L5 radiculopathy, which had 
resolved at the time of his hospital discharge.  He then 
returned to duty in Saudi Arabia, without restriction.  
Subsequently dated service medical records reflect that the 
veteran complained of back pain in March and April 1991, and, 
shortly after his discharge from this period of active 
service, he submitted an application for VA benefits, which 
was received in August 1991.  

In connection with the veteran's claim for VA benefits, he 
underwent a VA examination in November 1991.  The report from 
this examination reveals that the veteran reported missing 
two days of work in the preceding year due to back pain, and 
that he had two weeks of light duty due to back pain during 
that year.  The report also shows that the veteran reported 
he experienced periodic flare-ups of back pain, which 
radiated into the left lower extremity.  He also reported 
that it caused him some lost time from work, but that he was 
doing fairly well at the time of the examination.  Clinical 
evaluation of the veteran revealed that there was no 
paravertebral atrophy or spasm, deep tendon reflexes were 
normal, and straight leg raises were negative.  Range of 
motion was described as full in all planes, although it was 
noted that there was pain at the extremes, especially on 
backward extension.  The diagnosis was back injury, with 
radicular pain.  

After reviewing the foregoing evidence, the RO, in a January 
1992 rating action, granted the veteran service connection 
for a disability characterized as residual of back injury 
with radicular pain.  At the same time, he was assigned a 10 
percent disability evaluation for this disorder, effective 
from May 1991.  In November 1992, the veteran submitted a 
notice of disagreement with the disability evaluation he had 
been assigned, after which post-service treatment records 
dated between 1991 and 1993 were obtained and associated with 
the claims file.  These documents reflected the veteran's 
complaints and treatment for his low back pain, the latter of 
which included medication and physical therapy.  These 
records also reflect occasions, March 1992 and July 1993, 
when the veteran sought hospital treatment following 
exacerbation of his pain.  

In January 1994, the veteran was again examined for VA 
purposes.  At that time, he reported that he had lost two 
days of work in the last year due to back and neck pain.  He 
also indicated he had intermittent sciatica, but that his 
back was not bothering him at the time of the examination.  
Objective findings included what was described as moderate 
midline lumbar pain, but, at the same time, it was observed 
that the veteran had what was described as good forward and 
lateral bending.  Deep tendon reflexes were described as 
equal bilaterally, there was no focal neurologic deficit, and 
straight leg raises were negative.  Indeed, a notation was 
made that the veteran was within normal limits.  The 
diagnosis was history of back pain with radicular pain.  

Thereafter, the record shows that the veteran was seen for 
back pain complaints on only two other occasions in 1994 
(February and June), and, in January 1995, he underwent 
another VA examination.  At this time, the veteran reported 
he had lost one day of work in the preceding year due to back 
pain.  He also indicated that he had persistent low back pain 
that was precipitated by exertion, and associated with left 
sciatica.  Examination, however, revealed that the veteran 
had no postural deformities, or any fixed deformity, and that 
the musculature of his back was normal.  Range of motion 
testing revealed that forward flexion was to 90 degrees, 
which was considered normal, backward extension was to 30 
degrees, and that left and right lateral flexion were each to 
30 degrees.  Furthermore, rotation to the left and right were 
also each to 30 degrees, and it was noted that there was no 
evidence of neurological involvement and no evidence of pain 
with motion.  

Following this examination, the record shows that the veteran 
received a refill of medications to treat his back complaints 
in February 1995, and that he received physical therapy for 
his back in July of that year.  In October 1995, the RO 
received a letter from a private physician noting that the 
veteran experienced occasional flare-ups of his back pain, 
causing limitation of mobility and requiring the use of 
medications.  At the hearing conducted at the RO in March 
1996, the veteran indicated that his back was productive of 
pain, which could range from moderate discomfort to what he 
described as excruciating.  He testified that his 
debilitating pain would occur approximately four times per 
year.  At the same time, he indicated that there were times 
when he could jog a mile, or walk 3 or 4 miles, and even do 
some mountain climbing without discomfort.  Pertinent medical 
records, dated later in that year, reflect that the veteran 
had prescription medications, but he does not appear to have 
sought out any other type of treatment until March 1997.  
Records indicate that, at that time, the veteran experienced 
an exacerbation of symptoms after wrestling.  In July 1997, 
the veteran apparently received some additional physical 
therapy, during which he indicated that he had experienced 
only 2 or 3 episodes of severe symptoms over the last 6 
years.  

In April 1998, the veteran underwent another VA examination.  
The report from this examination revealed that the veteran 
reported having lost 2 days in the past year due to back 
pain.  He told the examiner that he had some low back pain, 
which, however, was not present at the time of the 
examination.  In addition, it was noted that the veteran's 
posture and gait were normal, his carriage was erect, and 
there was no tenderness.  Range of motion of the lumbar spine 
was described as full, and there was no pain on straight leg 
raising.  It was also noted that the veteran had excellent 
strength in his lower extremities, and no sensory deficit.  
The examination was considered to have revealed normal 
findings. 

In connection with the foregoing examination, the veteran 
also underwent a neurologic evaluation.  The report from this 
examination indicates that the veteran could walk on his 
heals and toes, that he could jog and squat, and that his 
reflexes were equal and symmetric.  In addition, 
"[s]uperficial sensation, traced figures and vibrations were 
all normal, and joint sense in the lower extremities was 
normal."  The pertinent diagnosis was "[b]ackaches, muscle 
strain; neurologically negative."  

The veteran's low back disorder has been evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, for 
lumbosacral strain.  Under this code, a 10 percent rating is 
assigned with characteristic pain on motion.  The next higher 
rating, 20 percent, is assigned when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral in standing position.  

Pursuant to Diagnostic Code 5292, slight limitation of motion 
of the lumbar spine is assigned a 10 percent rating.  A 20 
percent rating is assigned for moderate limitation of motion 
of the lumbar spine, and a 40 percent rating is assigned for 
severe limitation of motion of the lumbar spine.  

In this case, the veteran has been fairly consistent with his 
complaints regarding his back disability; that is, over the 
years it has been productive of periods of exacerbation.  The 
accumulation of the records of the veteran's treatment during 
this time supports this characterization of his impairment.  
The question which must be addressed in this decision, 
however, is whether these records reflect that the criteria 
for a rating in excess of 10 percent have been met.  We 
conclude that they do not.  

In this regard, we note that the veteran was apparently 
hospitalized for the treatment of back complaints in 1992 and 
1993, and that he received physical therapy for his back in 
1995 and 1997.  These events, however, obviously occurred 
several years apart, and none of the evidence from then, or 
more recently, reflects findings of a loss of motion of the 
lumbar spine, or even the presence of any spasm on forward 
bending, extreme or otherwise.  Indeed, when examined in 
1991, the veteran had full range of motion of the lumbar 
spina, and no spasm.  When he was examined in 1994, the 
findings were characterized as revealing a patient within 
normal limits, and when examined in 1995, musculature of the 
back was normal, and there was no evidence of pain with 
motion and no evidence of neurological involvement.  

Similarly, when he was examined in 1998, there were no 
abnormal neurologic findings reported, range of motion of the 
veteran's spine was considered full, and it was considered 
that the examination revealed normal findings.  Since the 
evidence in this case does not show that the veteran has 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral in standing position, or that he has 
what might be considered moderate limitation of motion of the 
lumbar spine, the schedular criteria for a rating in excess 
of 10 percent for his low back disability have not been met.  

As to the consideration of other provisions which might 
provide for a favorable decision, including those of 38 
C.F.R. §§ 4.40, 4.45, as they relate to pain and any 
resulting functional impairment due to pain (including during 
flare-ups as discussed in the decision of the Court of 
Appeals for Veterans Claims in DeLuca v. Brown, supra), it 
must be acknowledged that there is evidence of periodic 
flare-ups of discomfort and limitations of mobility, 
evidently caused by the veteran's low back disorder.  In this 
regard, there are records showing hospitalization in 1992 and 
1993, as well as periods when the veteran underwent physical 
therapy.  At the same time, however, the evidence does not 
reflect that the veteran has been hospitalized for his back 
since 1993, and periods when he receives physical therapy 
appear to occur only every few years.  Moreover, when 
examined for VA purposes, the veteran has not reported more 
than 2 days lost from work in any year due to his back, and, 
when the veteran is not experiencing any exacerbation, he has 
testified that he is fit enough to jog and even climb 
mountains.  

In view of the foregoing, as well as the essentially normal 
findings, or an absence of any pain on motion, noted on VA 
examinations over the years, the Board finds that the current 
10 percent rating assigned for the veteran's low back 
disability contemplates any impairment he may experience 
during a flare-up, and that consideration of the provisions 
of sections 4.40 and 4.45 does not call for the assignment of 
an increased disability rating for the veteran's low back 
disorder.  Similarly, there is no evidence that the 
disability picture presented by the veteran with regard to 
his back would produce impairment of earning capacity beyond 
that reflected in the Rating Schedule or would affect earning 
capacity in ways not addressed in the schedule, such as by 
requiring frequent hospitalization or otherwise interfering 
with employment.  38 C.F.R. § 3.321 (b)(1) (1999).


ORDER

Service connection for folliculitis is granted.  

Service connection for hypertension is denied.  

To the extent the Board has determined that the veteran's 
claim for service connection for an irregular heart beat as a 
chronic disability resulting from an undiagnosed illness is 
well grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.

To the extent the Board has determined that the veteran's 
claim for service connection for an irregular heart beat on a 
direct basis is well grounded, thereby giving rise to a duty 
to assist in its development, the appeal is granted.

To the extent the Board has determined that the veteran's 
claim for service connection for impotence as a chronic 
disability resulting from an undiagnosed illness is well 
grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.

Entitlement to an increased rating for lumbosacral strain 
with radicular pain is denied.   

REMAND

Having concluded that the veteran's claim for service 
connection for an irregular heart beat is well grounded, 
either on the theory that it is a manifestation of an 
undiagnosed illness, or, if attributed to a known clinical 
entity, that it may be presumed to have had its onset in 
service, it will be necessary to remand the veteran's claim 
in this regard for an examination by a physician 
knowledgeable in diseases of the heart.  In this way, it can 
be determined whether the veteran has a chronic disability 
resulting from an undiagnosed illness, or if his symptoms are 
in fact a manifestation of a known illness.  

Similarly, having concluded that the veteran's claim for 
service connection for impotence as a manifestation of a 
chronic disability resulting from an undiagnosed illness is 
well grounded, this claim must also be remanded in order to 
have a physician knowledgeable in diseases of the genito-
urinary system more precisely address the veteran's 
complaints.  Specifically, the examiner should be asked to 
indicate whether or not the veteran's impotence is considered 
a diagnosis of a known clinical entity.  

With respect to that part of the veteran's claim that 
concerns whether service connection for impotence is 
warranted on a direct basis, as set forth above, the record 
reflects that the veteran first expressed his concerns 
regarding impotence to a medical professional in October 
1992, when he complained of sexual dysfunction, especially 
since a back injury he had sustained in service.  
(Presumably, the veteran was referring to the injury he 
incurred during the Gulf War, the residuals of which have 
been service connected.)  Thereafter, medical records, dated 
through 1998, periodically reflect the veteran's complaints 
in this regard.  Although records dated in 1994 reflect that 
there was a question as to whether this was related to the 
veteran's back injury, versus a psychological etiology, 
subsequently dated records reflect that those treating the 
veteran doubted that the veteran's back injury was part of 
the etiology.  (See VA outpatient treatment records dated in 
December 1994.)  More recent records, including the report of 
an examination conducted for VA purposes in April 1998, 
reflect that the veteran's impotence was considered to be 
secondary to the medications he was taking.  These 
medications, however, were not specifically identified, 
although an earlier record, dated in February 1996, shows 
that some consideration was given to whether this disorder 
was due to the medication he was apparently taking to control 
the irregularity in his heart beat.  

As indicated earlier in this decision, not enough information 
is available to enter a final determination on the question 
of whether service connection is warranted for the veteran's 
claim related to an irregular heart beat.  Obviously, if 
service connection were established for that, and it were 
confirmed that the veteran's current impotence is a result of 
the medication taken to treat that heart condition, a basis 
would have been presented to establish secondary service 
connection for impotence, under 38 C.F.R. § 3.310.  
Accordingly, the veteran's claims for service connection for 
impotence and an irregular heart beat are inextricably 
intertwined, and we must defer a decision on the claim 
relating to impotence until the claim relating to service 
connection for an irregular heart beat is resolved.  See 
Henderson v. West, 12 Vet.App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet.App. 180 (1991), for the proposition that, 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the two claims are 
inextricably intertwined.

Under the circumstances described above, this case is 
remanded to the RO for the following action:  

1.  The RO should contact the veteran and ask him 
to identify those places at which he has received 
any treatment for heart symptoms and/or impotence 
since 1997.  Then, after obtaining any necessary 
authorization from the veteran, the RO should 
attempt to obtain, and associate with the record, 
copies of the records that the veteran has 
identified. 

2.  Following completion of the above development, 
the veteran should be afforded an examination by 
physicians knowledgeable in the field of diseases 
of the heart and genito-urinary system.  The 
claims folder must be made available to and be 
reviewed by the examiners prior to examination.  
As to the conduct and report of the examinations, 
the following should be accomplished:  

(a)  Each examiner should note and detail the 
veteran's reported symptoms relating to their 
specific area of inquiry.   

(b)  Each examiner should determine, with 
respect to his or her area of inquiry, 
whether there are any objective medical 
indications that the veteran is suffering 
from the reported symptoms of a heart 
disability and/or impotence. 

(c)  If there are objective indications that 
the veteran is suffering symptoms of a heart 
disability and/or impotence, the examiners 
should note whether it is at least as likely 
as not that the manifestations are 
attributable to a known diagnostic disability 
or disabilities.  If the manifestations 
cannot be attributed to a clinically 
diagnosed illness, the examiner should be 
asked to determine whether there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that occurred 
after the veteran's departure from service 
during the Gulf War.

(d)  If it is determined that any symptoms of 
an irregular heart beat are attributable to a 
known clinical entity, the examining 
physician should offer an opinion as to the 
date of onset of that particular condition.  

(e)  If it is determined that the veteran is 
impotent and that this is a known clinical 
illness, as opposed to a manifestation of an 
undiagnosed illness, the appropriate 
examining physician should offer an opinion 
as to the etiology of this condition.  In 
this regard, if it is the examining 
physician's opinion that the veteran's 
impotence is secondary to his use of 
medication, the specific medication(s) 
causing impotence should be identified, 
together with the disorder(s) the 
medication(s) were intended to treat.  

(f)  All opinions expressed should be 
supported by reference to pertinent evidence.  

3.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that 
all of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested medical reviews do not include all 
opinions requested, appropriate corrective action 
is to be implemented.

4.  Next, the RO should enter its determination as 
to whether service connection is warranted for an 
irregular heart beat as a chronic disability 
resulting from an undiagnosed illness, or 
disability manifested by an irregular heart beat 
on a direct basis, and for service connection for 
impotence as a manifestation of a chronic 
disability resulting from an undiagnosed illness, 
or on any other theory of entitlement.  If the 
RO's determinations on any of these issues remain 
adverse, the veteran and his representative should 
be furnished a supplemental statement of the case, 
and be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board if otherwise in order.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



